91 F.3d 159
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Alton FORD, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-6366.
United States Court of Appeals, Tenth Circuit.
July 2, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
This appeal is from an order of the district court dismissing pro se petitioner's petition for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2241.  Petitioner appeals on the ground that the district court erred in refusing to grant the writ of habeas corpus under the circumstances of this case.  We decline a certificate of appealability.


4
Petitioner's claims for post-conviction relief all relate to his alleged right to have his federal sentence run concurrently with state sentences and related alleged right to be incarcerated in a federal facility.  None of these claims challenge the validity of the federal detainer that has been placed on defendant.  We therefore agree with the district court that petitioner is not entitled to relief and that the petition for a writ of habeas corpus was properly denied.  Under the Anti-Terrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 28 U.S.C. § 2253(c), we are required to examine the appeal of the denial of a petition for habeas corpus to determine whether it alleges sufficient denial of constitutional rights.  This petition for a writ of habeas corpus clearly does not sufficiently allege any denial of a constitutional right.  Lennox v. Evans, No. 96-6041, 1996 WL 343632 (10th Cir.1996).  We therefore decline the certificate of appealability.  Appeal DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3